DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 13 July 2021 is hereby acknowledged. Claims 1-3, 7-12, 14, 16, 17, 19, 20, and 23-25 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 13 July 2021. In particular, claims 1 and 9 have been amended to exclude a metal coating layer from the anticorrosive coating layer. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0256389 (“Dendis”).
	As to claim 1, Dendis teaches a compressor (abstract) having a shell (housing), the shell (housing) being coated with an organic sealant (base) layer applied to the surface (para. 0007). Dendis teaches the use of a topcoat layer (para. 0015), being a polymeric, thus organic coating. Dendis teaches the organic coating layer is protective against porosity (para. 0021), where porosity, where eliminating porosity to the atmosphere is an anticorrosive effect (see para. 0020, discussing eliminating porosity to atmosphere to prevent corrosion). As such, the organic coating is anticorrosive. Further, the sealant and topcoat are non metal coatings.

	As to claim 7, Dendis teaches that housing for compressors are typically cast iron or carbon steel (para. 0002).
	As to claim 9, Dendis teaches a compressor (abstract) having a shell (housing), the shell (housing) being coated with an organic sealant (base) layer applied to the surface (para. 0007). Dendis teaches the use of a topcoat layer (para. 0015), being a polymeric, thus organic coating. Dendis teaches the organic coating layer is protective against porosity (para. 0021), where porosity, where eliminating porosity to the atmosphere is an anticorrosive effect (see para. 0020, discussing eliminating porosity to atmosphere to prevent corrosion). As such, the organic coating is anticorrosive. Further, the sealant and topcoat are non metal coatings. Dendis teaches coating the sealant layer (para. 0021), which is organic, then coating the sealant layer with a top coating (paras. 0022).

Claim Rejections - 35 USC § 103
Claims 2, 10, 11, 14, 16, 17, 19, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0256389 (“Dendis”) in view of US 4,471,108 (“Belder”). 
As to claim 2, the discussion of Dendis with respect to claim 1 is incorporated by reference. Dendis teaches a preferred sealant (base) layer is triglycidyl isocyanurate (para. 0014), which is an epoxy coating.
Dendis is not limiting as to topcoating materials, but does not recite polyester. However, Belder teaches that carboxyl functional polyester resins in powder form have good gloss, flow, clearness, and mechanical properties (3:54-60), and can be used for topcoating (1:60-65). As such, the use of a polyester topcoat is an obvious modification in view of Belder.

Dendis is not limiting as to topcoating materials, but does not recite polyester. However, Belder teaches that carboxyl functional polyester resins in powder form have good gloss, flow, clearness, and mechanical properties (3:54-60), and can be used for topcoating (1:60-65). Belder teaches applying such polyester coating by electrostatic spraying (3:50-55). As such, the use of a polyester topcoat is an obvious modification in view of Belder.
As to claim 11, Dendis teaches treating the surface to improve adhesion (para. 0016). 
As to claim 14, Dendis does not teach that the interval between completing a surface treatment and the first organic coating is less than 8 hours. Dendis however teaches that cermet spraying (a surface treatment) should take place within 4 hours of drying (para. 0019), followed by sealant coating, (para. 0021). As such, it is reasonable to conclude that the first organic (sealing) layer should be applied within 4 hours of surface treatment so as to seal the surface.
As to claims 16 and 17, Dendis teaches the preferred sealant (base) layer is triglycidyl isocyanurate (para. 0014), which is an epoxy coating, applied in powder by electrostatic spraying (para. 0014).
As to claims 19 and 20, Dendis in view of Belder teaches the use of polyester. The acrylic amino coating is optional under claim 10. Belder teaches applying such polyester coating by electrostatic spraying (3:50-55), followed by stoving (baking) (3:50-55). As such, the use of a polyester topcoat, including a powder coating, is an obvious modification given that Belder teaches the advantages of polyester topcoat.
As to claim 23, Dendis is not limiting as to topcoating materials, but does not recite polyester. However, Belder teaches that carboxyl functional polyester resins in powder form have good gloss, flow, 
As to claim 24, Dendis teaches baking after applying the sealing (first organic) layer (para. 0021). Dendis is silent as to baking the second organic layer. However, Belder teaches that carboxyl functional polyester resins in powder form have good gloss, flow, clearness, and mechanical properties (3:54-60), and can be used for topcoating (1:60-65). Belder teaches applying such polyester coating by electrostatic spraying (3:50-55), followed by stoving (baking) (3:50-55). As such, the use of a polyester topcoat, including baking the second coating, is an obvious modification given that Belder teaches the advantages of polyester topcoat.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0256389 (“Dendis”) in view of US 4,471,108 (“Belder”) as applied to claim 2, further in view of US 2003/0194576 (“Cooper”).
As to claim 8, the discussion of Dendis with respect to claim 2 is incorporated by reference. Dendis teaches surface preparation prior to coating, but does not teach a phosphating treatment. However, Cooper teaches that adhesion of paint on a compressor can be improved by iron phosphatizing treatment (para. 0006), and as such, the use of such a phosphate treatment prior to organic coating would be an obvious modification of the coating of Dendis.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0256389 (“Dendis”) in view of US 4,471,108 (“Belder”) as applied to claim 11, further in view of US 2003/0194576 (“Cooper”).
As to claim 12, the discussion of Dendis with respect to claim 11 is incorporated by reference. Dendis teaches surface preparation prior to coating, but does not teach a phosphating treatment. .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0256389 (“Dendis”) in view of CN 105499108 A (“Fan”).
	The discussion of Dendis with respect to claim 9 is incorporated by reference. Dendis does not teach thickness detection, but is concerned with the thickness of coatings (para. 0021). Fan teaches anticorrosive coatings, and teaches that anticorrosive coatings can be tested post coating for thickness (para. 0017). It would, therefore be obvious to thickness test the coating of Dendis, as Fan teaches thickness coating of anticorrosive coatings, especially where Dendis teaches a specific coating thickness is required.

Response to Arguments
Applicant's arguments filed 13 July 2021 have been fully considered but they are not persuasive.
In particular, the amendment to claims 1 and 9 that recite that the anticorrosive coating layer does not contain a metal coating layer does not exclude the structure of Dendis, because the claim language (“comprising a housing and an anticorrosive coating layer”) is directed only to an anticorrosive layer, and as such, the compressor or method as a whole is open to other surface treatments, including metal coating. In this case, the sealant and topcoat are organic coatings, and do not include a metal coating.
It is noted that Dendis teaches the topcoat may be chosen for aesthetic appearance. As such, the teaching of Belder for the use of a polyester topcoat having good flow and gloss properties is relevant to the purposes of Dendis, even if Belder does not discuss its use for a compressor. Applicant’s remaining arguments appear ancillary to applicant’s argument that the amendment distinguishes over Dendis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KREGG T BROOKS/Primary Examiner, Art Unit 1764